Citation Nr: 1644582	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for bunions of the right foot. 

6.  Entitlement to an evaluation in excess of 40 percent for a low back strain.  

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for bunions of the left foot.  

8.  Whether the Veteran filed a timely notice of disagreement with an April 2007 rating decision that denied entitlement to an earlier effective date for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, September 1999, July 2002, July 2009, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the January 1996 rating decision, the RO, in relevant part, denied service connection for bunions of the left foot.  The RO also denied service connection for sinusitis.

In the September 1999 rating decision, the RO, in relevant part, denied service connection for bunions of the left foot, bunions of the right foot, PTSD, and chronic fatigue syndrome.  The RO also denied service connection for sinusitis and bronchitis. 

In the July 2002 rating decision, the RO, in relevant part, determined that new and material evidence had not been receieved to reopen a previously denied claim for PTSD.  

In the July 2009 rating decision, the RO, in relevant part, continued a 40 percent evaluation for a low back strain.

In June 2010, the RO determined that the Veteran did not file a timely notice of disagreement (NOD) with an April 2007 rating decision that denied entitlement to an effective date earlier than December 17, 2002, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Board also notes that the Veteran had appealed the portion of the July 2009 rating decision that denied entitlement to service-connected for fibromyalgia.  However, in a July 2015 rating decision, the RO granted service connection for fibromyalgia.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  



FINDING OF FACT

On September 20, 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated in writing that he wanted to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

In September 2016, the Veteran's representative submitted a letter indicating that the Veteran was satisfied with his current evaluation and wished to withdraw the issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  

The Board acknowledges that the Veteran's representative submitted a brief in November 2016.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the November 2016 brief was filed well beyond one year after notice of the rating decisions on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.
ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


